Citation Nr: 1824031	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  11-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional cardiac disability resulting from the August 2009 emergency cardiopulmonary bypass with coronary artery bypass graft (CABG) with reserve saphenous vein graft.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty from November 1963 to September 1964.

This matter initially comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This issue was remanded in March 2014, October 2014, February 2016 and October 2017 for additional evidentiary development.  The Veteran's claims file has since been returned to the Board


FINDING OF FACT

An additional cardiac disability was not caused or aggravated by the August 2009 VA catheterization procedure and subsequent cardiopulmonary bypass with CABG with reserve saphenous vein graft.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C. § 1151 for a cardiac condition, as a result of VA treatment, have not been met. 38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  

In October 2014, the Board remanded the Veteran's claim and instructed the Agency of Original Jurisdiction (AOJ) to obtain all of the Veteran's VA and private treatment records pertaining to treatment for a cardiac disability, as well as any other disability claimed to be a residual of the August 2009 cardiac surgery from any other identified private treatment provider.  The AOJ was also instructed to obtain and associate with the claims file any signed or acknowledged consent forms pertaining to the August 2009 cardiac surgery performed at VAMC Oklahoma City on August 24, 2009, to include all records of the Veteran's treatment for a cardiac disability.  In addition, the AOJ was instructed to obtain any additional treatment records from the Social Security Administration (SSA).  The Board also instructed the AOJ to schedule the Veteran for appropriate VA examination of his heart condition to obtain an opinion with respect to the likelihood that the Veteran has, or has had during the pendency of his appeal, a cardiac disability as a result of the emergency cardiopulmonary bypass with CABG with reserve saphenous vein graft performed in August 2009 at the Oklahoma City VAMC. If so, the VA examiner was asked to provide an opinion as to 1) the likelihood that the current cardiac disability was caused or chronically worsened as a result of the emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed in August 2009 at the Oklahoma City VAMC.  If so, the VA examiner was asked to opine as to the likelihood that the proximate cause of such disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable. 

The requested VA and private medical records, SSA records, and informed consent forms have since been received and associated with the claims file.  In addition, the Veteran was scheduled for a VA examination in connection to his claimed cardiac disability in September 2015, and an additional medical opinion which addressed the October 2014 remand directives regarding the issues on appeal was issued in a September 2015 opinion.  In February 2016, and October 2017, the Board remanded the Veteran's claim again in order to retrieve his updated VA treatment records, to include report of the June 2015 echocardiogram.  The updated VA treatment records dated from January 2015 to the present, to include the identified echocardiogram have been obtained and associated with the claims file.   Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C. § 1151, compensation is awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if (1) the disability was not the result of the Veteran's willful misconduct, (2) the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under the law administered by the Secretary, and (3) the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.

The implementing regulation is 38 C.F.R. § 3.361, which provides that claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the actual causation requirements of 38 C.F.R. § 3.361 (c)(1)-(2), and proximate causation of 38 C.F.R. § 3.361 (d)(1) (informed consent) or 38 C.F.R. § 3.361 (d)(2) (unforeseen event).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that the Veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran filed his claim for compensation under the provisions of 38 U.S.C. § 1151 in September 2009.  He contends that he developed an additional cardiac disability as a result of substandard level of care he received during an August 2009 cardiac catheterization procedure, and an emergency cardiopulmonary bypass with coronary artery bypass graft (CABG) with reserve saphenous vein graft, both of which were performed at various VA medical facilities on August 24, 2009.  A VA operative report dated on August 24, 2009 and a VA discharge summary dated in September 2009 indicate that the Veteran was transferred to VAMC Oklahoma City for a cardiac workup.  He was diagnosed as having three-vessel coronary artery disease and underwent a left heart catheterization. During the procedure, the left anterior descending coronary artery was perforated upon placement of a stent.  The Veteran suffered hemopericardium, pericardial tamponade, and cardiogenic shock and was taken emergently to the operating room for an evacuation of the hemopericardium and coronary artery bypass grafting procedure.  His pre-operative diagnoses included three-vessel coronary artery disease, non-ST elevation myocardial infarction, status post perforation of the mid-to-distal left anterior descending artery during percutaneous intervention, hemopericardium, pericardial tamponade, shock, iatrogenic coagulopathy, hypertension, acute myocardial infarction, status post percutaneous coronary intervention with stent placement in the left anterior descending, dyslipidemia, diabetes mellitus, and history of non-ST elevation myocardial infarction. 

After obtaining emergency informed consent, an emergency cardiopulmonary bypass, coronary bypass grafting with reverse saphenous vein graft was performed.  Prior to moving the Veteran from the operating table to the transport gurney following the surgery, he appeared to be experiencing difficulty ventilating.  Peak pressures went up significantly with the ventilator (which was alarming), his saturations decreased, and his blood pressure declined.  He was re-intubated and hand-bagged for a period of time with improvement of the saturations.  His blood pressure responded to medication and he was sedated and stabilized after being admitted to the surgical intensive care unit.  The etiology of the Veteran's difficulty with ventilation was uncertain, but it may have been due to either a partially dislodged endotracheal tube or secretions.  The situation was nonetheless quickly and appropriately dealt with by re-intubating the Veteran and performing vigorous ventilation.

The post-operative records reflect that the Veteran was admitted to the surgical intensive care unit under thoracic surgery service where he required pressor therapy overnight.  These records further reflect that the Veteran's mental status was somewhat altered the first few days after his procedure, and he was seen by a neurologist who recommended that he be started on his propofol to assist with his agitation.  However, it was noted that his labs remained stable.  A September 5, 2009 inpatient record reflects that physical evaluation of the Veteran was negative for any abnormalities in his cardiovascular system.  His heart tones were shown to be distinct and regular and his sinus rhythm was in the 60 range.  He did well in the surgical intensive care unit, but he continued to experience issues with confusion and agitation which required medication therapy.  It was noted that the Veteran was doing exceptionally well from a cardiothoracic surgery standpoint by the eleventh day following the surgery and was discharged to home in good condition in September 2009.  

The Veteran contends that that the VA physician who conducted the catheterization procedure was negligent and careless when performing this procedure, because he chose an artery that was too small during the stent placement procedure.  The Veteran also contended that a consent form for emergency cardiac surgery had not been signed prior to his heart catheterization, and, when the need for emergency cardiac surgery arose, the cardiovascular surgeon, Dr. T., refused to operate on him until written consent was obtained.  According to the Veteran, a significant period of time was lost until the appropriate consent form was found, explained and signed.  The Veteran contends that although the emergency CABG x4 was performed, he suffered permanent damage to his organs, to include his heart, as a result of the emergency procedure, and specifically, due to the time it took for the medical facility to obtain the necessary consent forms.  In making this complaint, he referenced an echocardiograms (EKG) conducted on September 16, 2009, which revealed "wide spread T wave abnormality, consider lateral ischemia, when compared with ECG of [August 22, 2009] significant changes have occurred, nonspecific T wave abnormality now evident in inferior leads, T wave inversion now evidence in anterior-lateral leads."  

The Veteran contends that the physician, Dr. P., who conducted the initial heart catheterization procedure cut into an artery that was too small, and perforated a vessel as a result.  He also contends that in the time it took the physicians and hospital staff to obtain the necessary consent forms for the emergent procedure, he was left "bleeding out" on the operating table.  He contends that the emergency consent form should have been signed prior to the heart catheterization procedure, and due to the hospital's negligence in taking care of this, he lost a great deal of blood and has suffered irreparable heart damage as a result.  

In a February 2011 statement issued by the Veteran's wife, L.K., she asserted that the Veteran was scheduled to undergo a heart catheterization procedure on August 24, 2009.  According to L.K., due to the negligence of the surgeon while performing the catheterization procedure, the Veteran had to undergo an emergency coronary artery bypass times four with reverse saphenous vein graph.  L.K. also states that the hospital and medical staff's failure to obtain the appropriate consent form prior to the cardiac catheterization procedure in a timely manner, led to their failure to perform the necessary procedure in a timely manner, and ultimately led the Veteran to suffer irreversible heart and brain damage.  She also claims that the heart surgeon, Dr. T., informed her after the procedure that the Veteran had irreparable heart damage.  

The Veteran's post-operative records reflect that he underwent an echocardiogram during a September 2009 VA cardiology consultation, the results of which showed generalized t wave inversion in interolateral and septal leads.  However, it was noted that the "troponins X3 are wnl."  The examiner's impression was that the Veteran has coronary artery disease with recent CABG and the "t wave changes may be secondary to post pericardial involvement or ischemia...[and] [t]roponins being in normal range indicates no significant myocardial injury in last 7-10 days."  

Subsequent VA and private treatment records dated a few months after the Veteran's August 2009 procedure reflect that his heart scans and diagnostic test findings were absent any abnormalities.  A March 2010 Exercise Spect Thallium Myocardial Perfusion study report reflects that the Veteran's peak heart rate was 144 beats per minute (bpm) which is 92 percent of the predicted maximum heart rate, and his peak workload was 7 METS.  The test was terminated due to leg fatigue and dyspnea and no chest pain was reported during the study.  In addition, there were no diagnostic ischemic electrocardiographic changes noted during exercise or recover.  A September 2010 Myocardial Perfusion Study was negative for evidence of ischemia or underlying infarction and the resting left ventricular ejection fraction was shown to be 65 percent.  An October 2012 Myocardial Perfusion study reflects the left ventricle to be normal in size and normal myocardial perfusion with no evidence of ischemia or infarction.  

The Veteran was afforded a VA heart examination in September 2015, during which time, the VA examiner conducted a physical examination of the Veteran, reviewed his claims file in detail, and interviewed him regarding his medical history.  She (the examiner) also reviewed his August/September 2009 operative and post-operative records.  Upon reviewing his medical history, she noted that the Veteran was brought to the Montgomery VA medical center (VAMC) in August 2009 with complaints of chest pain identified as acute coronary syndrome.  He was thereafter transferred to the Oklahoma VAMC where during the percutaneous coronary intervention (PCI)/angioplasty, he suffered a perforation of the mid to distal left anterior descending coronary artery during the procedure.  The Veteran was taken to surgery where he underwent an emergency coronary artery bypass grafting of three vessels, with a complicated course.  He was then discharged from the hospital after eleven days, with an ejection fraction of 55 percent at discharge.  

The VA examiner reviewed the numerous heart scans the Veteran had undergone since his August 2009 procedure, and noted that based on these scans, the "entire heart muscle is pumping normally, with no focal areas that looked bad."  She (the examiner) noted that the septal and anterior walls which had appeared damaged in September 2009 after his heart attack and heart surgery, were now pumping normally, and these areas had "healed" since the September 2009 echocardiograms.  The examiner specifically took note of the June 2015 echocardiogram report, the results of which showed the septal and anterior walls of the heart to be pumping normally.  Indeed, review of the June 2015 EKG reflects an ejection fraction ranging between 55 to 60 percent, mild concentric left ventricular hypertrophy, normal right ventricular systolic pressure and normal left ventricular wall motion.  In addition, the EKG results revealed no pericardial effusion.  An August 2015 EKG was also shown to be negative for any abnormalities.  Both the right and left ventricles were shown to be normal, and the aortic, mitral, tricuspid and pulmonic valves were shown to be structurally normal.  There was no evidence of pericardial effusion and the aortic root and inferior vena cava were shown to be normal in size.  

The examiner acknowledged L.K.'s (the Veteran's wife's) belief that the tests being conducted at the VA were being done in a way to try and hide things.  However, she (the examiner) noted that the Veteran had undergone many other heart tests at local hospitals since 2009, and all of these tests confirmed the June 2015 EKG findings - that there is no regional damage to the heart.  Specifically, the examiner referenced the January 2015 myocardial perfusion study conducted at Hillcrest Medical Center/Oklahoma Heart Institute, the results of which showed normal left ventricular function with an ejection fraction between 60 to 65 percent.  Results of the study further revealed no regional wall motion abnormality, no areas of ischemia and no areas of old infarctions (areas damaged by past heart attacks).  According to the examiner, this test confirmed the findings of the June 2015 EKG which were absent any areas that revealed specific persistent heart muscle damage from the past myocardial infarction.  

The examiner also took into consideration L.K.'s contentions that the Veteran suffered irreparable damage to his heart following his August 2009 emergency cardiopulmonary bypass, coronary artery bypass graft with reverse saphenous vein graft.  According to the examiner, in certain cases right after a myocardial infarction, heart muscle damage will show up on the scan/echocardiogram, as reflected by the Veteran's scans in August and September 2009.  The examiner explained that what can often happen, and what did happen in the Veteran's case, is that over time, the damaged area repairs itself, and the new improved blood flow to the Veteran's heart that resulted with the bypass surgery, allowed his heart muscle to heal.  The examiner further noted that while the Veteran had been admitted to the hospital several times for chest pain since his August 2009 myocardial infarction/heart surgery, on every occasion, testing was shown to be negative for another myocardial infarction.  The examiner noted that after/during most of the admissions, he underwent heart testing to be certain that his bypass vessels were still open and not "plugging up, and each of these tests were negative for any evidence of blockages in his bypass vessels.  In addition, each test confirmed there to be no heart muscle damage from the 2009 myocardial infarction.  

The examiner further noted that the Veteran's complaints of chest pain since 2009, which had led to several hospitalizations, had been attributed to digestive trouble, chest wall soreness and anxiety/stress and found "to NOT be cardiac in origin."  According to the examiner, diagnostic testing confirmed that there is no ischemia, and essentially, "NO vulnerable areas of the heart, no sign of blockages in the bypass vessels."  In reaching this determination, the VA examiner reviewed the post-service VA treatment records which documented the Veteran's admission to both the VAMC and private hospitals for chest pain.  She (the examiner) noted that he had been admitted to the VAMC in December 2010 with complaints of chest pain, and not only was a myocardial infarction ruled out, but it was further determined that the Veteran's chest pain was not of cardiac origin.  The examiner noted that while the Veteran was admitted to St. Francis Hospital the following day for complaints of chest pain, a CT angiogram showed the four bypass vessels to be patent with no blockages, and the Veteran's heart function was good with an ejection fraction of 67 percent and with no regional wall motion abnormalities.  Treatment records dated in February 2011 reflect that the Veteran was admitted to St. Francis Hospital for chest pain, and each time, his chest pain was attributed to other reasons, to include his GERD and his anxiety.  The examiner further noted that the Veteran was admitted to Hillcrest Medical Center in October 2012 with complaints of chest pain, and these symptoms were felt to be due to his gastrointestinal trouble.  In addition, the examiner noted that a stress myocardial perfusion study was completed at another treatment facility in October 2012, and the left ventricular function was normal with no regional hypokinesis and no areas of ischemia or infarction.  The examiner also noted that a January 2015 treatment report documented the Veteran's admission to Hillcrest Medical Center for chest pain, and during this treatment visit, it was noted that these symptoms were due to his anxiety.  The examiner noted that a Gated SPECT Myocardial Perfusion Study was completed the following month and revealed the left ventricular function to be normal with no regional wall motion abnormalities, with no evidence of ischemia or past infarction.  

The examiner acknowledged the Veteran's reports of shortness of breath with walking, but found that based on the heart studies, these symptoms were not due to vulnerable areas of the heart, or to heart muscle damage.  According to the examiner, the Veteran did suffer "overall deconditioning, from not being active for many years, and he does have some shortness of breath from his lungs from 30 plus years of smoking. . . ."  

Based on her discussion with, as well as her evaluation of, the Veteran, the VA examiner determined that the Veteran had had previous diagnoses of coronary artery disease, post myocardial infarction, and coronary artery bypass graft in 2009.  According to the examiner, all these disorders were due to the Veteran's ischemic heart disease, and factors which contributed to the development of his ischemia included hypertension, smoking, diabetes mellitus and high cholesterol.  

In a separate opinion, also dated in September 2015, the VA examiner determined it to be less than likely that any current cardiac disability was caused or chronically worsened as result of emergency cardiopulmonary bypass with CABG with reserve saphenous vein grafts performed at the Oklahoma City VAMC in August 2009.  In reaching this determination, the VA examiner relied on the Veteran's treatment records generated during his hospitalization and dated from August 22 - 25, 2015, in which the documentation clearly reflected that the Veteran had acute coronary syndrome which could have resulted in his death had surgery not occurred.  According to the examiner, the Veteran's echocardiogram results prior to his discharge in August 2009, as well as the more recent echocardiogram readings, reflect a return to normal functioning, and the Veteran's inherent cardiac state is more likely than not compromised due to chronic diseases including hyperlipidemia, chronic tobacco use, diabetes mellitus type II and hypertension rather than any surgery or percutaneous procedure.  The examiner further noted that the Veteran had undergone many heart scans done since 2010, and the results of these scans are absent any signs of ischemia - meaning there were no active blockages in his coronary artery bypass vessels.  According to the examiner, any previous blockages had been successfully bypassed in August 2009, and those bypass vessels are still wide open.  In addition, the examiner observed no additional heart damage resulting from the August 2009 myocardial infarction and CABG surgery.  She (the examiner) acknowledged that in September 2009, following the Veteran's myocardial infarction and surgery, his treatment providers observed the presence of regional dysfunction of the heart muscle, and specifically in the area affected by the heart attack.  However, according to the examiner, every other heart scan since then (and he had since undergone five) was negative for any heart muscle damage.  

The examiner went on to explain that right after the August 2009 myocardial infarction and surgery, "portions of the heart muscle were still; stunned' by the heart attack."  However, those areas quickly recovered and remained normal, and the entire heart muscle is currently pumping well, with no focal damage areas, and no general damage to the heart muscle itself.  The examiner noted that the only abnormality described on the most recent EKG in June 2015 was mild LVH, which is reflective of the fact that the heart muscle had become strained and a bit thickened throughout the years.  However, according to the examiner, this finding has been described as mild in severity and mild LVH is commonly found in those who have hypertension and necessarily in those who have coronary artery disease.  The examiner noted that the Veteran had long-standing hypertension, and as such, the mild LVH is more likely due to his hypertension and less likely due to atherosclerotic cardiovascular disease, and/or the August 2009 heart surgery he underwent.  The examiner reiterated that the Veteran's heart muscle is functioning very well, with no damaged areas, and his LVH does not affect how well the heart muscle works.    

The examiner also found it to be less than likely that any current cardiac disability was caused or chronically worsened as a result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of, during, or due to the August 2009 cardiac surgery.  In reaching this conclusion, the examiner relied on the detailed August 2009 inpatient records and operative report which reflected the severity of the Veteran's three vessel coronary artery disease, as well as the risk factors that included the sites of coronary artery blockage that were bypassed and ultimately prevented his demise from death due to myocardial infarction.  The examiner also reiterated that there is no cardiac disability at this time and the Veteran's heart muscle has completely recovered, was functioning well, and there were no signs of recurrent blockages in the coronary arteries.  

The examiner further opined that it is less than likely the perforation of the coronary artery during the percutaneous coronary angiogram or the emergent coronary artery bypass grafting with saphenous vein grafting was less than reasonably foreseeable by those attending to the Veteran at the Oklahoma City VAMC.  In addition, the examiner concluded that it was less likely than not that any current cardiac disability was caused by any treatment that was not reasonably foreseeable.  According to the examiner, at the time of his heart catheterization, the Veteran had extensive coronary artery disease that was more likely calcific allowing stent placement difficulty and imminent myocardial infarction.  The examiner further noted that the Veteran's arteries were identified during the arteriogram and inclusive of extensive blockage which, without a procedure, could have led to his imminent death.  The intervention that took place "foresaw the consequences of delay beginning on acceptance of transfer" from one medical facility to another.  There was also "purposeful and appropriate acceptance, transfer and procedural intervention without any faulty negligent or substandard care of record."  The examiner referenced the August 2009 inpatient and operative records which documented the urgency of the coronary artery bypass surgery, required consent, and the steps taken to ensure that "the Veteran was hemodynamically stable prior to and during the coronary artery bypass grafting which does not reflect that the surgeons caused any unnecessary delay in performing the [CABG]. . . ."  

According to the examiner, "any current cardiac disabilities are less than likely in any way related to any faulty, substandard or negligent care on the part of any VHA treatment facility."  The examiner reiterated once again that since 2010, the Veteran's heart scans had revealed his heart to be in good shape, with no damaged areas of the heart muscle and with good blood flow to all areas of the heart.  The examiner noted that perforation of a coronary artery during an attempted angioplasty is a known complication, and while it is not common, the informed consent always alerts the patient of this possibility and lets them know that there are risks as well as benefits to any procedure.  Upon quoting directly from the Veteran's August 2009 informed consent form, the examiner observed that this consent is adequate and alerts the patient of possible surgery and/or blood transfusion that might be needed in the case of complications.  According to the examiner, in this case, when it became clear the Veteran had suffered a severe complication from the angioplasty and that surgery would be needed, the Oklahoma VAMC cardiac surgery staff would often try to have an additional consent form signed, specifically for the surgery.  However, according to the examiner, this would not be essential and the medical staff would not delay the surgery in order to get this second consent form signed.  

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C. § 1151 for a heart condition. 

In this regard, the VA examiner, in the September 2015 VA opinion determined that the August 2009 procedures the Veteran underwent for his heart, to include the heart catheterization procedure, and subsequent emergency cardiopulmonary bypass, CABG x4 with reverse saphenous graft, did not cause any additional disability of the heart, or cause or chronically worsen any current cardiac disability.  

Given the reasoned negative opinion offered by the VA physician in September 2015, which relied on consideration of both the Veteran's medical history and current medical understanding of cardiovascular medicine, the risks and benefits of various types of heart procedures, to include the risks associated with cardiac catheterization procedures, and the emergent necessity of the cardiopulmonary bypass procedure, the Board finds that the September 2015 VA examiner's opinion to be sufficient to decide this claim.  Importantly, this opinion is uncontradicted by any probative evidence of record. To that end, the Board notes that the VA physician provided a report that set out the Veteran's history and the medical findings in detail, and contained fully articulated reasons for her conclusions, as well as the medical principles underlying their conclusions.  Her opinion is the most probative evidence as to whether the Veteran has had a qualifying additional disability.

The Board has considered the statements of the Veteran asserting that he developed an additional heart disability, as a result of VA treatment.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issues in this case are outside the realm of common knowledge of a lay person because they involve complex medical issues that go beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The Board also acknowledges the January 2016 statement submitted by the Veteran wherein he expressed his disagreement with the September 2015 VA examiner's conclusions as well as her explanations in support of these conclusions.  The Veteran believes that he did develop a cardiac disability as a result of the VA treatment he underwent in August 2009, and referenced and relied on the VA hospital reports and laboratory test findings as the basis for his opinion.  The Board notes that the September 2015 examiner took the Veteran and L.K.'s assertions, beliefs, and frustrations into consideration when rendering her opinion, and provided a detailed and well-articulated explanation as to why any current cardiac disability and/or symptoms akin to a cardiac disability, did not arise, and were not the result of the heart treatment he received in August 2009.  

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C. § 1151 must be denied because the Veteran has not had additional qualifying disability following his VA care in August 2009.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for an additional cardiac disability resulting from emergency cardiopulmonary bypass with CABG with reserve saphenous vein graft is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


